Exhibit 10.2
CIRRUS LOGIC, INC.
2006 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
FOR U.S. EMPLOYEES
     This Restricted Stock Unit Agreement (this “Agreement”) is made and entered
into as of the Date of Grant set forth in the related Notice of Grant of
Restricted Stock Units (“Notice of Grant”) by and between Cirrus Logic, Inc., a
Delaware corporation (the “Company”), and you as the Holder named in the Notice
of Grant (“Holder”):
     WHEREAS, the Company, in order to induce you to enter into and/or continue
in service to the Company or its Affiliates in the capacity of Employee,
Consultant, or Director, as applicable (“Service”) and to materially contribute
to the success of the Company, agrees to grant you this Award of Restricted
Stock Units;
     WHEREAS, the Company adopted the Cirrus Logic, Inc. 2006 Stock Incentive
Plan, as it may be amended from time to time (the “Plan”), under which the
Company is authorized to grant Awards of Restricted Stock Units to certain
employees and service providers of the Company and its Affiliates;
     WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this Agreement as if fully set forth herein and terms capitalized but
not defined herein shall have the meaning set forth in the Plan;
     WHEREAS, the term “Restricted Stock Unit” shall have the same meaning as
the term “Phantom Stock Award” set forth in the Plan, and this Agreement, the
Notice of Grant, and the Plan shall each be interpreted accordingly (for
example, this Agreement shall be considered to be the same as a “Phantom Stock
Award Agreement” as defined in the Plan); and
     WHEREAS, you desire to accept the Award of Restricted Stock Units created
pursuant to this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein
and for other valuable consideration hereinafter set forth, the parties agree as
follows:
     1. The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of the Date of Grant set forth in the Notice of
Grant and in accordance with the terms and conditions set forth herein and in
the Plan, as a matter of separate inducement but not in lieu of any salary or
other compensation for your services for the Company, an award (the “Award”)
consisting of an aggregate number of Restricted Stock Units, whereby each
Restricted Stock Unit represents the right to receive one share of Common Stock
of the Company following the applicable vesting date, in accordance with the
terms and conditions set forth herein and in the Notice of Grant and the Plan.
     2. No Shareholder Rights. The Restricted Stock Units granted pursuant to
this Agreement do not and shall not entitle you to any rights of a holder of
Common Stock

 



--------------------------------------------------------------------------------



 



(including, without limitation, voting rights or rights to cash dividends) prior
to the date shares of Common Stock are issued to you in settlement of the Award.
Your rights with respect to the Restricted Stock Units shall remain forfeitable
at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Section 5.
     3. Forfeiture Restrictions. The Restricted Stock Units are restricted in
that they may not be sold, transferred or otherwise alienated or hypothecated
until the Restricted Stock Units become vested, the restrictions are removed or
expire as contemplated in this Agreement, and Common Stock is issued to you as
described in Section 4 of this Agreement. The Restricted Stock Units are also
restricted in the sense that, as provided in Section 6, they may be forfeited
for no consideration to the Company in the event your Service with the Company
or an Affiliate terminates before the Restricted Stock Units become vested. The
prohibition against transfer and the obligation to forfeit the Restricted Stock
Units upon termination of Service as provided in the preceding sentences are
herein referred to as the “Forfeiture Restrictions.”
     4. Issuance of Common Stock. No shares of Common Stock shall be issued to
you prior to the date on which the Restricted Stock Units vest and the
Forfeiture Restrictions with respect to the Restricted Stock Units lapse, in
accordance with Section 5. As soon as reasonably practicable after the
Restricted Stock Units vest pursuant to Section 5, the Company shall cause to be
issued to you (including to a brokerage account in your name) Common Stock in
settlement of such vested Restricted Stock Units upon receipt by the Company of
any required tax withholding, provided that such issuance of Common Stock shall
in any event be made no later than March 15 of the year following the calendar
year that the Restricted Stock Units vest. The Company shall evidence the Common
Stock to be issued in settlement of such vested Restricted Stock Units in the
manner it deems appropriate. The value of any fractional share Restricted Stock
Units shall be rounded down at the time Common Stock is issued to you in
connection with the Restricted Stock Units. No fractional shares of Common
Stock, nor the cash value of any fractional shares of Common Stock, will be
issuable or payable to you pursuant to this Agreement. The value of such shares
of Common Stock shall not bear any interest owing to the passage of time.
Neither this Section 4 nor any action taken pursuant to or in accordance with
this Section 4 shall be construed to create a trust or a funded or secured
obligation of any kind.
     5. Vesting; Expiration of Forfeiture Restrictions. The Forfeiture
Restrictions on the Restricted Stock Units granted pursuant to the Award will
expire as set forth in the Notice of Grant and shares of Common Stock that are
nonforfeitable and transferable, except to the extent provided in Section 9 of
this Agreement, will be issued to you in settlement of your vested Restricted
Stock Units as set forth in Section 4, provided that you remain in the
continuous Service of the Company or its Affiliates until the applicable dates
or events set forth in the Notice of Grant. Restricted Stock Units which remain
subject to the Forfeiture Restrictions will be considered “Nonvested Restricted
Stock Units.”
     6. Effect of Termination of Service. If your Service with the Company or
any Affiliate terminates for any reason, then those Restricted Stock Units for
which the Forfeiture Restrictions have not lapsed as of the date of or in
connection with such termination shall become null and void and those Nonvested
Restricted Stock Units shall be forfeited for no consideration to the Company.

 



--------------------------------------------------------------------------------



 



     7. Leave of Absence. With respect to the Award, the Company may, in its
sole discretion, determine that if you are on leave of absence for any reason,
you will be considered to still be in the Service of the Company or an
Affiliate, provided that rights to the Restricted Stock Units during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.
     8. Withholding Taxes. The Company may require you to pay to the Company (or
the Company’s Affiliate if you are an employee of an Affiliate of the Company),
an amount the Company deems necessary to satisfy its or its Affiliate’s current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award. To the extent that the receipt of the
Restricted Stock Units or the lapse of any Forfeiture Restrictions results in
compensation income or wages to you for federal, state, local, or other tax
purposes, the Company is authorized to withhold any tax required to be withheld
by reason of such resulting compensation income or wages from any cash or stock
remuneration (including withholding any Common Stock distributable to you under
this Agreement, based on the Fair Market Value on the date the withholding is to
be determined, but not in excess of the applicable minimum statutory withholding
requirements) then or thereafter payable to you and/or you otherwise agree to
deliver such amount of money as the Company may require to meet its or its
Affiliate’s tax withholding obligations under applicable laws or regulations.
Unless the applicable tax withholding obligations of the Company and its
Affiliates are satisfied, the Company shall have no obligation to issue Common
Stock pursuant to this Agreement. You acknowledge and agree that the Company is
making no representation or warranty as to the tax consequences to you as a
result of the receipt of the Restricted Stock Units, the lapse of any Forfeiture
Restrictions, or the forfeiture of any Restricted Stock Units pursuant to the
Forfeiture Restrictions.
     9. Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, any issuance of Common Stock hereunder will be
subject to compliance with all applicable requirements of federal, state, and
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
No Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable federal, state, or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Common Stock may then be listed. In addition, Common Stock will
not be issued hereunder unless (a) a registration statement under the Securities
Act of 1933, as amended (the “Act”), is at the time of issuance in effect with
respect to the shares issued or (b) in the opinion of legal counsel to the
Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Award will relieve the
Company of any liability in respect of the failure to issue such shares as to
which such requisite authority has not been obtained. As a condition to any
issuance hereunder, the Company may require you to satisfy any qualifications
that may be necessary or appropriate to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect to
such compliance as may be requested by the Company.

 



--------------------------------------------------------------------------------



 



     You agree that the shares of Common Stock that you may acquire in
settlement of any vested Restricted Stock Units will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
securities laws, whether federal, state, or foreign.
     10. Legends. You agree that the certificates representing shares of Common
Stock issued with respect to the Award may bear such legend or legends as the
Committee deems appropriate to assure compliance with the terms and provisions
of this Agreement and applicable securities laws.
     11. Right to Terminate Services. Nothing contained in this Agreement shall
confer upon you the right to continue in the employ of or performing services
for the Company or any Affiliate, or interfere in any way with the rights of the
Company or any Affiliate to terminate your employment or service relationship at
any time.
     12. Furnish Information. You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation. You further agree to notify the Company upon any change in the
residence address indicated on the Notice of Grant.
     13. Dispute Resolution. The provisions of this Section shall be the
exclusive means of resolving disputes arising out of or relating to the Award,
the Notice of Grant, the Plan, and this Agreement. The Company, you, and your
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Award, the Notice of Grant, the Plan, and this
Agreement by negotiation between individuals who have authority to settle the
controversy. Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party. Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute.
     Any controversy, dispute or claim that has not been settled by negotiation
within thirty (30) days of the written notification as set forth above shall be
finally settled by arbitration under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) by three arbitrators. In such event,
the claimant will deliver a written notice to the respondent(s) and the AAA
initiating arbitration and naming an arbitrator. Within twenty (20) days after
receipt of such arbitration notice, the respondent(s) shall name an arbitrator.
Within twenty (20) days from the naming of the two arbitrators, the two
arbitrators shall name a third arbitrator. If there are multiple claimants
and/or multiple respondents, all claimants and/or all respondents shall attempt
to agree upon naming their respective arbitrator. If the claimants or
respondents, as the case may be, fail to name their respective arbitrator, or if
the two arbitrators fail to name a third arbitrator, or if within twenty
(20) days after any arbitrator shall resign or otherwise cease to serve as such
a replacement arbitrator is not named by the party that originally named such
arbitrator, such arbitrator as to which agreement cannot be reached or as to
which a timely appointment is not made shall be named by the AAA. The place of
arbitration shall be Austin, Texas. The award of the arbitrators may be entered
in any court of competent jurisdiction. The costs of the arbitration shall be
shared by the disputing parties equally. Notwithstanding anything to the
contrary herein,

 



--------------------------------------------------------------------------------



 



the arbitrators shall not award nor shall the Company have any liability for any
consequential, punitive, special, incidental, indirect or similar damages.
     14. No Advice Regarding Award. The Company is not providing any tax, legal,
or financial advice with respect to the Award of Restricted Stock Units, your
participation in the Plan, or the acquisition or sale of any Common Stock
attributable to the Award. You are hereby advised to consult with your own
personal tax, legal, and financial advisors regarding participation in the Plan
before taking any action related to the Plan.
     15. No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.
     16. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
     17. No Guarantee of Interests. The Board and the Company do not guarantee
the Common Stock of the Company from loss or depreciation.
     18. Company Records. Records of the Company or its Affiliates regarding
your Service and other matters shall be conclusive for all purposes hereunder,
unless determined by the Company to be incorrect.
     19. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are in the
United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as such
party may designate in writing from time to time to the other party.
     20. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, assigns, legatees and distributees, and upon the
Company, its successors and assigns.
     21. Severability. If any provision of this Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
     22. Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 



--------------------------------------------------------------------------------



 



     23. Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law. The obligation of
the Company to issue and deliver Common Stock hereunder is subject to applicable
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Common Stock.
     24. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award granted under the Plan or future
awards that may be granted under the Plan by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     25. Word Usage. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.
     26. Amendment. This Agreement may be amended by the Board or by the
Committee at any time (a) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in any federal or state, tax or securities law or other law or
regulation (including any change in the interpretation or application of any law
or regulation by an appropriate governmental authority), which change occurs
after the Date of Grant and by its terms applies to the Award; or (b) other than
in the circumstances described in clause (a) or provided in the Plan, with your
consent.
     27. Section 409A. The Restricted Stock Units granted pursuant to the Award
are intended to qualify for the “short-term deferral” exemption from
Section 409A of the Internal Revenue Code and shall be construed accordingly.
Notwithstanding the preceding sentence, neither the Committee nor the Company or
its Affiliates shall be liable for any failure of the Award or any portion
thereof to satisfy the requirements for exemption from, or compliance with,
Section 409A of the Internal Revenue Code.
     28. Unfunded Arrangement. Neither the Notice of Grant, this Agreement, nor
the Plan shall give you any security or other interest in any assets of the
Company or an Affiliate; rather, your right to the Award is that of a general,
unsecured creditor of the Company.
     29. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall be controlling.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     By your signature below, or by your electronic acceptance of this
Agreement, you agree to all the terms and conditions of the Award, the Notice of
Grant, the Plan, and this Agreement. You acknowledge that you have had the
opportunity to review the Plan and this Agreement in their entirety and to
obtain the advice of counsel prior to executing this Agreement. You agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Award, the Notice of Grant, the
Plan, or this Agreement.

          AGREED AND ACCEPTED:    
 
              Signature of Holder    
 
              Printed Name of Holder    
 
       
Date:
       
 
       

 